Citation Nr: 1502396	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  13-00 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for residuals of prostate cancer, to include as due to herbicides/Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1973.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a June 2012 rating decision of the VA Regional Office (RO) in Providence, Rhode Island that denied service connection for prostate cancer, to include as due to herbicide exposure.  

The Veteran was afforded a Travel Board hearing in May 2014 before the undersigned Veterans Law Judge sitting at Providence, Rhode Island.  The transcript is of record.


FINDINGS OF FACT

1.  The Veteran did not have service in Vietnam.

2.  The Veteran served in Thailand; exposure to herbicides/Agent Orange is not verified and may not be presumed.  

3.  Prostate cancer was not shown in service, did not manifest to a compensable degree within one year of service separation, and is not otherwise related to service.


CONCLUSION OF LAW

Prostate cancer, including residuals thereof, was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103(A) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he was exposed to herbicides/Agent Orange while serving at U-Tapao airbase in Thailand and developed prostate cancer as a result thereof for which service connection should be granted.  The appellant provided testimony on personal hearing in May 2014 to the effect that he worked at the pump station where he refueled B-52s.  He stated that the refueling area was no more than a block or two from the perimeter.  He related that he witnessed personnel spraying defoliants on the perimeter once or twice. 

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

In October 2011, the RO sent a letter to the Veteran advising him of the requirements of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties of the appellant and VA in developing the claim. See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In its duty to assist the Veteran, VA has researched the reported circumstances of his service. The appellant was afforded a personal hearing during the course of the appeal.  He has been accorded ample opportunity to present evidence and argument in support of the claim.  His statements in support of the claim have been carefully considered.

The Board is satisfied that the RO properly processed the Veteran's claim after providing the required notice, and that any procedural errors in the development and consideration of the claim were non-prejudicial. See Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, the claim of entitlement to service connection for prostate cancer and any residuals thereof is ready to be considered on the merits.


Pertinent Law and regulations.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2014). 

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and cancer becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e) (2014) shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii) (2014).  Diseases associated with herbicide exposure for purposes of the presumption include prostate cancer. 38 C.F.R. § 3.309(e) (2014). 

VA has extended the presumption of exposure to Agent Orange and the presumption of service connection for prostate cancer to a Vietnam-era veteran who served in Thailand at certain designated bases, to include U-Tapao, and whose duties placed him or her on or near the perimeter of the base where Agent Orange was sprayed. VA Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, 2.C.10. 


Factual Background

The Veteran's personnel records reflect a military occupational specialty (MOS) of fuels specialist.  He was stationed at U-Tapao airbase from September 1970 to September 1971.  

The Veteran's service treatment reports do not reference treatment or a diagnosis involving the prostate.  On examination in September 1972 for separation from service, the genitourinary system was evaluated as normal and no pertinent defects were recorded.

Post service VA outpatient clinic notes dated in March 2011 reflect that the Veteran had an elevated PSA [prostate specific antigen] of 4.84.  He denied a history of Agent Orange exposure.  In August 2011, it was recorded that he had newly diagnosed prostate cancer for which he underwent radical prostatectomy the following month.  

A claim of entitlement to service connection for prostate cancer was received in October 2011.

In June 2012, the RO issued a Formal Finding of Unavailability Memorandum finding that there was a lack of information required to corroborate the Veteran's contention that he was exposed to herbicides in Thailand.  

An undated VA Memorandum for the Record regarding herbicide use in Thailand during the Vietnam Era was placed in the Veteran's claims folder that shows that the Department of Defense's list of facilities indicates only limited testing of tactical herbicides was conducted in Thailand from April 2nd to September 8, 1964 at the Pranburi Military Association associated with the Replacement Training Center of the Royal Thai Army near Pranburi, Thailand.  The location was noted to be "not near any U.S. military installation or Royal Thai Air Force Base."  The memorandum notes that VA received a letter from the Department of the Air Force which indicates that there are no records of tactical herbicide storage or use in Thailand.  The memorandum noted that there was a record of seventeen insecticide missions which involved the spraying of Malathion insecticide to control malaria carrying insects in Thailand on limited dates in 1963 and 1966.  The memorandum indicates that those facts were not sufficient to establish tactical herbicide exposure for any Veteran based solely on service in Thailand.  The memorandum also stated that there was sporadic use of non-tactical (commercial) herbicides within fenced perimeters and if a veteran's MOS included contact with base perimeters there was a greater likelihood of exposure.  The military occupational specialties cited in this regard included security police and especially dog handlers, neither of which was the Veteran's MOS during service. 

A statement in support of the claim was received noting that the Veteran reported duties as a pump house operator dispensing JP-4 fuel at the Eastside hydrant complex near the air base perimeter.  Xeroxed copies of maps of the U-Tapao Airbase were received purportedly outlining the area(s) where the appellant was stationed in relation to its perimeters.  This information was sent to the Joint Services Records Research Center (JSRRC) for corroboration.  In March 2013, a response was received noting that the available February through March 1971 historical report submitted by the 635th Combat Support Group, higher headquarters of the 635th Support Squadron, both stationed at U-Tapao Air Force Base Thailand, had been reviewed.  It was reported that "We cannot document or verify that [the Veteran] or personnel assigned to the unit were exposed to Agent Orange or tactical herbicides while serving at U-Tapao Air Force Base, Thailand or that his duties required him to be on or near the perimeter of the base.  It was added that "To date, available historical information does not document Agent Orange or tactical herbicide spraying, testing or storage at U-Tapao Air Force Base, Thailand during the stated time frame."

Legal Analysis

At the outset, the Board points out that service in Vietnam is not shown and is not argued by the Veteran.  Therefore, he is not presumed to have been exposed to an herbicide due service in Vietnam. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309.  As such, entitlement to service connection for prostate cancer is not established based on presumed exposure to herbicides resulting from service in Vietnam.  The Board also notes that the diagnosis of prostate cancer is not demonstrated until 2011, almost four decades after discharge from active duty.  Accordingly, service connection on a presumptive basis may not be granted as the disease was not shown in service or within one year of discharge therefrom.  See 38 C.F.R. §§ 3.307, 3.309.  

Moreover, the Veteran does not assert that prostate cancer is os service onset.  He alleges exposure to herbicides based on one or two instances of reported visual evidence of spraying along the perimeter of U-Tapao Air Force Base and his duties refueling planes in a location in proximity to the perimeter.  In this regard, the Board points out that he has not argued, nor does the evidence support a finding that he was involved in perimeter security duty or that he was assigned to a military police unit.  

The Board finds, however, that the evidence presented in support of claim is insufficient to establish that the Veteran was exposed to Agent Orange during his service in Thailand.  To the extent that he testified that he was within a block of two of the perimeter while working as a refueler, he was clearly not in physical contact with the perimeter, and it cannot be found that he was in sufficiently close and unprotected proximity to it. See generally Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The Board points out that the occupational specialties listed as having presumed exposure to herbicides in Thailand were those service members whose duties included actually walking the perimeter of the airbases.  The Veteran's description of his duties and the photographs and maps of U-Tapao facility do not confirm that he was in close proximity to the perimeter.  None of his service or personnel records maps places him on or near the perimeter of the base.  Research by the JSRRC could not otherwise verify exposure to herbicides/Agent Orange, to include proximity to the base perimeter.  There is no corroboration that the air base refueling station was adjacent to the perimeter.  As such, the Board cannot concede exposure to herbicides/Agent Orange on account of duty at U-Tapao Royal Air Force Base as a refueling specialist.  

The Board would also point out that although lay persons are competent to provide opinions on some medical issues, (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), whether or not the Veteran developed prostate cancer related to service is a complex medical issue that is beyond a layperson's competence. See Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran's statements alone cannot be accepted as competent medical evidence of a nexus.  A clinical professional has the greater skill.  There is no competent opinion of record in support of the claim, and the Board does not concede exposure to Agent Orange.  Moreover, it should be noted that queried about this when seen for VA treatment in March 2011, the Veteran denied exposure to Agent Orange.  Although he is found to be is credible in his statements regarding service in Thailand, the Board points out that the available evidence denotes limited circumstances where herbicides were used in that country, and it appears that few service members were routinely exposed to those areas.  Given the foregoing, the Board finds that the evidence as a whole outweighs the Veteran's contentions and testimony to the effect that prostate cancer was caused by exposure to herbicides in service.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved in the Veteran's favor and service connection for prostate cancer is denied. See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49.


ORDER

Service connection for residuals of prostate cancer is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


